DETAILED ACTION
Response to Amendment
This is in response to Applicants Request for Continued Examination (RCE) filed 06/08/2021 which has been entered. Claims 1, 4, 11 and 14 have been amended. Claims 7 and 17 have been cancelled. Claims 21 and 22 have been added. Claims 1-6, 8-16 and 18-22 are still pending in this application, with Claims 1 and 11 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-6, 8-16 and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 states in part … wherein the second communication media is different from the first communication media switch the identified contact center resource of the first reserve agent group from supporting the second contact center queue to supporting the first contact center queue…  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rumpf (2017/0374197 A1) in view of McCoy (2018/0191905 A1).
200; Page 3, Paragraphs [0026] and [0028]); and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions (Page 4, Paragraph [0037]); and monitoring a first contact center queue to determine if the first contact center queue meets a first overload threshold, wherein the first contact center queue holds communication sessions in a first communication media (Figure 1 – Reference 118; Figure 3 – Reference 308; Page 1, Paragraph [0002]; Page 2, Paragraph [0021]; Page 5, Paragraph [0043]).
(Note: In paragraph [0038], Rumpf describes a service queue manager that manages services queues with a call center. The service queue manager is responsible for creating/removing service queues, identifying an appropriate service queue for each call, and forwarding calls from the service queues to the agents as necessary. Rumpf also indicates calls may be placed in a variety of queues based on the nature of the request [e.g. customer service, billing, tech support, etc.])
(Note: In paragraph [0039], Rumpf describes an agent pool manager that manages a variable number of agents that are actively fielding calls for one or more service queues. Rumpf also indicates that each service queue may be associated with one or more agent pools [i.e. agents actively servicing a specific pool; and agents working in a different pool with the option to be reallocated as required]) 
(Note: In paragraph [0040], Rumpf describes the agent pool manager comparing service queue metrics against a corresponding threshold [e.g. current call volume compared to a call volume threshold] and once the threshold is been exceeded a required number of remote agents [i.e. reserve agents] is identified as described in paragraph [0044]. The presence of multiple 
Rumpf does not teach in response to determining that the first contact center queue meets the first overload threshold: identify a contact center resource of a first reserve agent group, wherein the first reserve agent group is associated with a second contact center queue that holds communication sessions in a second communication media, and wherein the second communication media is different from the first communication media. 
However, McCoy teaches in response to determining that the first contact center queue meets the first overload threshold: identify a contact center resource of a first reserve agent group, wherein the first reserve agent group is associated with a second contact center queue that holds communication sessions in a second communication media, and wherein the second communication media is different from the first communication media (Figure 2 – Reference 232; Page 11, Paragraphs [0117] and [0118]; Page 12, Paragraphs [0122], [0124] and [0125]). 
(Note: In paragraph [0117], McCoy describes a first group of employees [i.e. full-time employees] and a second group of employees [part-time employees – i.e. reserve agent group] that handle interactions/communications not handled by the first group. McCoy indicates routing of incoming communication to the second group of agents instead of the first group occur upon the detection of a triggering event [e.g. volume of incoming interactions exceeding a predetermined threshold])
(Note: In paragraph [0118], McCoy describes overflow interactions being handled by second group of agents rather than the first group of agents. In paragraph [0122], McCoy describes communication channels as including voice, SMS text, email, social media, etc. As described above in paragraph [0117], McCoy indicates that the second group of agents handle 
(Note: In paragraph [0125], McCoy describes how in response to a triggering event [i.e. call volume exceeding a predetermined threshold] the system determining that an incoming communication is not to be routed to an agent of the first group or agents and proceeds to select an agent from the second group of agents to handle the incoming communication [i.e. voice])
The combination of Rumpf and McCoy teaches switching the identified contact center resource of the first reserve agent group from supporting the second contact center queue to supporting the first contact center queue; and routing a first communication session held in the first contact center queue in the first communication media to the identified contact center resource of the first reserve agent group (McCoy: Figure 3 – References 304 and 308; Page 11, Paragraphs [0117] and [0118]; Page 12, Paragraphs [0122], [0124] and [0125]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Rumpf with the system as taught by McCoy to provide contact centers a dynamic staffing solution based on current call center conditions where part-time and/or independent contractors may be called upon on an as needed basis enabling the contact center to not have the additional long term costs associated with full-time personnel.
As per Claims 2 and 12, the combination of Rumpf and McCoy teaches wherein the first reserve agent group comprises a plurality of contact center agents as described in Claims 1 and 11. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Rumpf with the system and method as taught by McCoy to provide contact centers a dynamic staffing solution based on 
As per Claims 3 and 13, Rumpf teaches determine that the first contact center queue meets a second overload threshold (Dynamic threshold – Page 5, Paragraphs [0040] and [0041]). Rumpf also teaches route a second communication session held in the first contact center queue in the first communication media to a contact center resource of a hybrid agent group (Service Queue Manager: Page 4, Paragraph [0038]).
The combination of Rumpf and McCoy teaches wherein the second communication session is routed prior to the first communication session and wherein the first communication session is routed in response to all contact center resources in the hybrid group supporting the first communication media.
(Note: The service queue manager described by Rumpf is responsible for routing calls from queue to an identified agent. The order in which communications are routed is determined by the service queue manager. Members of a hybrid agent group are capable of supporting communications in a plurality of different mediums as describes in paragraph [0122] of McCoy [e.g. voice, SMS text, email, social media, etc.])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Rumpf with the system and method as taught by McCoy to provide contact centers a dynamic staffing solution based on current call center conditions where part-time and/or independent contractors may be called upon on an as needed basis enabling the contact center to not have the additional long term costs associated with full-time personnel.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Rumpf with the system and method as taught by McCoy to provide contact centers a dynamic staffing solution based on current call center conditions where part-time and/or independent contractors may be called upon on an as needed basis enabling the contact center to not have the additional long term costs associated with full-time personnel.
As per Claims 5 and 15, the combination of Rumpf and McCoy teaches wherein the microprocessor readable and executable instructions further cause the microprocessor to: route a third communication session held in the first contact center queue in the first communication media to a hybrid group, wherein the third communication session is routed prior to the first and second communication sessions and wherein the first communication session is routed in response to all contact center resources in the hybrid group supporting the first communication media as described in Claims 3 and 13 above.
(Note: Claims 5 and 15 differ from Claims 3 and 13 in that there are 3 total communications in Claims 5 and 15 whereas Claims 3 and 13 feature 2 total communications) It would have been obvious to one of ordinary skill before the effective filing date of the claimed 
As per Claims 6 and 16, Rumpf teaches wherein the first overload threshold comprises a threshold for communication sessions held in the first contact center queue for the first communication media and a second threshold for communication sessions held in the first contact center queue for the second communication media as described in Claim 1.
(Note: In paragraphs [0004] and [0005], Rumpf describes a plurality of thresholds. In Paragraph [0040], Rumpf describes analyzing metrics associated with service queues [e.g. average hold time, number of callers on hold, call volume, which call types are on hold, etc.]. Each of the examined metrics may have a threshold that serves as a trigger for an overload alleviating action to be performed)
As per Claims 8 and 18, the combination of Rumpf and McCoy teaches wherein in response to the first contact center queue meeting the first overload threshold, all contact center resources associated with the first reserve agent group are made available for supporting communication sessions in the first communication media after completing their current communication session in the second communication media as described in Claims 1 and 11 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Rumpf with the system and method as taught by McCoy to provide contact centers a dynamic staffing solution based on 
As per Claims 9 and 19, the combination of Rumpf and McCoy teaches wherein in response to the first contact center queue meeting the first overload threshold, a first individual contact center resource that becomes available in the first reserve agent group receives a communication session in the first communication media as described in Claims 1 and 11.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Rumpf with the system and method as taught by McCoy to provide contact centers a dynamic staffing solution based on current call center conditions where part-time and/or independent contractors may be called upon on an as needed basis enabling the contact center to not have the additional long term costs associated with full-time personnel.
As per Claims 10 and 20, the combination of Rumpf and McCoy teaches wherein the microprocessor readable and executable instructions further cause the microprocessor to: determine that the first contact center queue is no longer overloaded; and in response to the first contact center queue no longer being overloaded, stop routing communication sessions in the first communication media to the first reserve agent group as described in Claims 1 and 11.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Rumpf with the system and method as taught by McCoy to provide contact centers a dynamic staffing solution based on current call center conditions where part-time and/or independent contractors may be called upon 
As per Claim 11, the combination of Rumpf and McCoy teaches a system and method as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Rumpf with the system and method as taught by McCoy to provide contact centers a dynamic staffing solution based on current call center conditions where part-time and/or independent contractors may be called upon on an as needed basis enabling the contact center to not have the additional long term costs associated with full-time personnel.
As per Claims 21 and 22, the combination of Rumpf and McCoy teaches wherein the first communication media comprises voice and the second communication media comprises non-voice as described in Claims 1 and 11. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Rumpf with the system and method as taught by McCoy to provide contact centers a dynamic staffing solution based on current call center conditions where part-time and/or independent contractors may be called upon on an as needed basis enabling the contact center to not have the additional long term costs associated with full-time personnel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wineberg et al (6,282,282 B1), Srinivas et al (2014/0023186 A1), Lai et al (2006/0227961 A1), McPartlan et al (7,043,007 B2) and Gupta (2010/0303227 A1). Each of these describes systems and methods for supplementing and deploying call center resources in response to changes within call center operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652